Per Curiam.
Whatever may be the merits of the decree of April 12, 1909, it was binding upon the appellant if the Surrogate’s Court then had jurisdiction of the subject-matter and of the person of the appellant, or of someone representing *847her. The Surrogate’s Court had jurisdiction of the subject-matter. (Matter of Young v. Hicks, 92 N. Y. 235; Matter of Richmond, 63 App. Div. 488.) Reynolds P. MacAlpine, as the donee of a general and beneficial power (Cutting v. Cutting, 86 N. Y. 522), represented bis subsequent appointee, the appellant, in that proceeding. The decree of the Surrogate’s Court should be affirmed, with costs. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ. Decree so far as appealed from affirmed, with costs.